By the Court, La.cy, J. The motion for a new trial was properly refused by the circuit court. There was no error in the instructions given to the jury. The whole question before them was one of fact, and this court will not review their decision upon such a case as is now before us. There is no such preponderance of evidence in this cause as will authorize our interference. The newly discovered evidence was cumulative, tending to prove payment, previously put in and attempted to be established upon the trial by other proof. Consequently the evidence adduced in support of a new trial was inadmissible. Judgment affirmed.